       Case 3:17-cv-05521-JCS Document 70 Filed 11/07/18 Page 1 of 4



 1   Lisa Barnett Sween (State Bar No. 191155)
     Scott P. Jang (State Bar No. 260191)
 2   Antonio C. Raimundo (State Bar No. 273175)
     JACKSON LEWIS P.C.
 3   50 California Street, 9th Floor
     San Francisco, California 94111-4615
 4   Telephone       (415) 394-9400
     Facsimile:      (415) 394-9401
 5   Email: lisa.sween@jacksonlewis.com
     Email: scott.jang@jacksonlewis.com
 6   Email: antonio.raimundo@jacksonlewis.com
 7   Attorneys for Defendant
     SKY CHEFS, INC.
 8
                                 UNITED STATES DISTRICT COURT
 9
                               NORTHERN DISTRICT OF CALIFORNIA
10

11    ERIC DMUCHOWSKY, an individual,             Case No. 3:17-cv-05521-JCS

12                         Plaintiff,             DECLARATION OF JARROD
                                                  SALINAS
13           v.

14    SKY CHEFS, INC., a Delaware corporation
      doing business as LSG SKY CHEFS; and DOES
15    1 through 10, inclusive,

16                         Defendants.

17

18

19

20

21

22

23

24

25

26
27

28


      DECLARATION OF JARROD SALINAS                             Case No. 3:17-cv-05521-JCS
        Case 3:17-cv-05521-JCS Document 70 Filed 11/07/18 Page 2 of 4



 1                             DECLARATION OF JARROD SALINAS
 2

 3          I, Jarrod Salinas, declare as follows:
 4          1.      I have personal knowledge of the facts set forth below and, if called as a witness,
 5   can competently testify to them.
 6          2.      I am a Senior Case Manager for Simpluris, Inc. I have held this position for more
 7   than four years.
 8          3.      Simpluris administers class action settlements.
 9          4.      As a Senior Case Manager, I have personal knowledge of and access to Simpluris’
10   records as they are maintained in the ordinary course of business, including Simpluris’ records
11   regarding class action administration (past and present) and putative class members’ participation
12   in the settlements.
13          5.      Based on my review of Simpluris’ business records as maintained in the ordinary
14   course of business, I have confirmed that Simpluris served as the Settlement Administrator for the
15   putative class action settlement in Teruel v. Sky Chefs, Inc., Santa Clara County Superior Court,
16   Case No. 1-14-CV-268343.
17          6.      Based on my review of Simpluris’ business records as maintained in the ordinary
18   course of business, I have also confirmed that Eric Dmuchowsky was identified as a putative class
19   member in Teruel, received a settlement check, and deposited the settlement check. Attached as
20   Exhibit 1 is a true and correct copy of Eric Dmuchowsky’s endorsed check in connection with the
21   Teruel settlement.
22          I declare under penalty of perjury under the laws of the United States and the State of
23   California that the foregoing is true and correct. Executed on August 22, 2018, in Costa Mesa,
24   California.
25

                                                             ,,,-             ,_
26
27

28
                                                          y
                                                         ____________________________
                                                               JARROD SALINAS




      DECLARATION OF JARROD SALINAS                                       Case No. 3:17-cv-05521-JCS
Case 3:17-cv-05521-JCS Document 70 Filed 11/07/18 Page 3 of 4




               EXHIBIT A
            Case 3:17-cv-05521-JCS Document 70 Filed 11/07/18 Page 4 of 4
Vision Archive Print                                                      Page 1 of 1




                     Teruel v Sky Chefs Inc
                        cia Simphots, Inc.                       Umpqua Bank
                           PO Boa 26170.                    4040 MatArtkut 8141a t10
                        Santa Ana, CA 9179q                  liewportileult, CA 92660
                                1116.1.696                        904110/1211

   PAY      Seventy Six Dollars And Eighty Six Cents


   PAY TO THE
   ORDER OF         Eric Dmuchowiky
                    108 Birmingham Ct
                    Discovery Bay, CA 94505.1821



                      51141) 309

                             170 L306 ? 30

 Account               Serial:170130673 Amount:$76.86 Sequence:55738110 TR:123205054 TranCode:O Date:02-17-2017
               DepAccoutNum:         Branch:0 Teller:0 XmitTC:0 Run:18 PocketNun:O Batch:254 SiteNumber:0




 Account:              Seria1:170130673 Amount:$76.86 Sequence:55738110 TR:123205054 TranCode:O Date:02-17-2017
               DepAccoutNum          Branch:0 Teller:0 XmitTC:O Run:18 PocketNun:O Batch:254 SiteNumber:0




https://visionarchive.umpq.umpquabank.com/VArchiveWebClient/Print.aspx                               8/22/2018
